Citation Nr: 1720610	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right shoulder arthritis.

2.  Entitlement to an increased evaluation for left ankle strain.

3.  Entitlement to service connection for right hip condition.

4.  Entitlement to service connection for left hip condition.

5.  Entitlement to service connection for right knee condition.

6.  Entitlement to service connection for left knee condition.

7.  Entitlement to service connection for right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from August 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which denied service connection for right shoulder arthritis.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The Board previously remanded the appeal in April 2014 for a VA addendum opinion to an April 2011 VA examination.  Unfortunately, the Board finds that an additional remand is necessary to comply with the April 2014 remand directives regarding the claim to service connection for right shoulder arthritis.  See Stegall v. West, 11 Vet. App. 268 (1998).

Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement (NOD) has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran submitted statements in April 2010 and November 2010 which the Board construes as NODs to the issues of an increased evaluation for left ankle strain and of service connection for right knee condition, left knee condition, right hip condition, left hip condition, and right ankle condition.  The Veteran's claims were received prior to March 24, 2015; thus, the NODs need not be filed using the specific form required by the Secretary, VA Form 21-0958.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660  -57698 (Sept. 25, 2014) (noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a NOD is applicable to claims and appeals filed on or after March 24, 2015).  Although the RO issued rating decisions in April 2010 and May 2011 for the claims set forth in the April 2010 and November 2010 NODs, the RO failed to issue an SOC.  The Board finds that the RO's failure to issue an SOC as to these issues is a procedural defect.  These issues have been added to the appeal pursuant to Manlincon and are remanded for the issuance of an SOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required for further development and to obtain substantial compliance with a prior Board remand that requested a VA addendum opinion with supporting explanation.  See Stegall, 11 Vet. App. 268; Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

As noted in the prior April 2014 Board remand, the Veteran was afforded a VA examination in April 2011 for his right shoulder condition, during which the VA examiner did not give a direct service connection medical opinion.  A VA addendum opinion was obtained in April 2014, in which the VA examiner opined that the Veteran's right shoulder injury was less likely than not incurred in or caused by the in-service injury because the Veteran's STRs did not document the claimed injury.  VA addendum opinions obtained in October 2014 and January 2015 also reflect the opinion that the Veteran's right shoulder condition is unrelated to military service, citing to a lack of documentation of a right shoulder injury in the Veteran's service treatment records.  In opining that the Veteran's current right shoulder condition was not related to the Veteran's in-service injury, the VA examiners improperly relied on the absence of evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Accordingly, a remand for a supplemental opinion with supporting rationale is warranted.

The Veteran filed timely NODs to rating decisions issued in  November 2009 and August 2010, which denied claims of an increased evaluation for left ankle strain and of service connection for right knee condition, left knee condition, right hip condition, left hip condition, and right ankle condition.  The RO, however, has not issued an SOC addressing these issues.  The filing of an NOD places a claim in appellate status.  The failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; Manlincon, 12 Vet. App. 238.  Accordingly, the appeal with regard to these issues is being remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to an appropriate VA examiner(s) for a supplemental medical opinion to address the etiology of the Veteran's right shoulder arthritis.  Another examination is not required.  The record should be made available to the examiner for review. 

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed arthritis in the right shoulder had onset in service or is otherwise is related to a claimed injury to the right shoulder in service, to include as due to a 1976 right shoulder injury. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner should provide a rationale, or explanation of the reasons for his or her opinion, and should provide a discussion of the facts and medical principles involved.  In providing the report, the VA examiner should consider the Veteran's lay statements of experiencing an in-service right shoulder injury in 1976 while stationed remotely in Alaska.

2.  After all development has been completed, the AOJ should review the claim for service connection for right shoulder arthritis again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

3.  The AOJ should issue a statement of the case addressing the issues of an increased evaluation for left ankle strain and of service connection for right knee condition, left knee condition, right hip condition, left hip condition, and right ankle condition.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




